BROOKE, P.
This is an action of re-plevin in the disguise of a bill in chancery. The allegations of the bill, if all true, shew a case to which the remeds* by writ of replevin is peculiarly adapted: neither is any reason shewn or pretended, why Winfree failed to resort to his legal remedy. To entertain such a bill as this, were to allow a tenant complaining of a wrongful, distress, to evade all the provisions of the statute regulating the writ of replevin ; the duty of giving bond and surety to perform, and satisfy the judgment of the court, if he be cast, and the penalty which the law in that case imposes upon him; 1 Rev. Code, ch. 113, § 23. The court of chancery had no jurisdiction of the case: and *if it had, the court would reverse the decree upon the merits: the case set forth in the bill is not proved. The decree is to be reversed, the injunction dissolved, and the bill dismissed.